Exhibit 10.4 CHANGE IN CONTROL AGREEMENT This Change in Control Agreement (“ Agreement ”) is made as of the 19th day of November, 2015, by and among Mercantile Bank Corporation, a Michigan corporation (the " Company ”), Mercantile Bank of Michigan, a Michigan banking corporation (the " Bank ", and collectively with the Company, the " Employers ", and each an “ Employer ”), and Charles E. Christmas (the " Employee "). RECITALS A.The Company, the Bank and the Employee have entered into an Employment Agreement dated as of November 13, 2014, as amended by an amendment dated as November 19, 2015 (the " Employment Agreement "). B The Employment Agreement does not include any payments or benefits to Employee in the event of a change in control of the Company or the Bank. C.The Employers wish to assure that they will have the continued dedication of the Employee, notwithstanding the possibility, threat or occurrence of a Change in Control (as defined herein) of the Company or the Bank. D.The Employers believe that it is in the best interest of the Employers and their respective shareholders to reinforce and encourage the continued attention and dedication of management personnel, including the Employee, to their assigned duties without distraction and to ensure the continued availability to the Employers of the Employee in the event of a Change in Control. TERMS OF AGREEMENT In consideration of the mutual covenants and obligations set forth in this Agreement, to induce the Employee to remain in the employment of the Employers, and for other good and valuable consideration, the Employers and the Employee agree as follows: 1.
